___________

                                    No. 96-2356
                                    ___________

Herbert Clinton McKnight,               *
                                        *
              Appellant,                *
                                        *
     v.                                 *     Appeal from the United States
                                        *     District Court for the
Missouri Division of Family             *     Eastern District of Missouri.
Services; Frances Johnson;              *           [UNPUBLISHED]
Beverly Long; Linda Russell;            *
Tina Thompson,                          *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     December 26, 1996

                           Filed:   January 2, 1997
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Herbert Clinton McKnight appeals the district court's1 adverse grant
of summary judgment on his age-based discriminatory transfer and failure-
to-hire claims.      The district court concluded that McKnight failed to
establish a prima facie discriminatory transfer case because he failed to
show that the transfer was an adverse employment action, and            that,
although McKnight did establish a prima facie failure-to-hire case, his
claim failed because he failed to show that his employer's proffered reason
was pretextual.    Having carefully reviewed the record, the parties' briefs,
and the




      1
       The Honorable Lawrence O. Davis, United States Magistrate
Judge for the Eastern District of Missouri, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
parties'   submissions,   we   conclude    that   the   judgment   was   correct.
Accordingly, the judgment is affirmed.      See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-